Citation Nr: 1723276	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from April 1990 to April 1994 and from February 1996 to January 1998, and his primary specialty was combat engineer.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In May 2014, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record in the Veteran's Virtual VA folder.  

In August 2015, the Board remanded the coronary artery disease claim to obtain medical records and an addendum opinion addressing whether an elevated blood pressure reading in the Veteran's service treatment records could have been the onset of coronary artery disease.  Upon reviewing the development since August 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of coronary artery disease.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated August 2007, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The February 2016 VA examiner opined that it is less likely than not that the Veteran's coronary artery disease was caused by or the result of an in-service event.  In reaching this conclusion, the examiner extensively reviewed the Veteran's service treatment records, noting that the Veteran only reported one incident of chest pain, which was at that time described as "probable anxiety reaction."  Regarding the one high blood pressure reading in the Veteran's service treatment records, the examiner explained that this one reading was not so high as to warrant a diagnosis of hypertension or treatment.  Also, the reading was still within what would be considered a normal range for someone of the Veteran's age.  By considering this history, the examiner complied with the Board's August 2015 remand instructions.  See D'Aries, 22 Vet. App. at 105; Stegall, 11 Vet. App. at 271.

The examiner addressed other aspects of the Veteran's medical history.  VA records, indicated that the Veteran did not complain about heart problems until February 2007, which was nine years following military service.  The Veteran was diagnosed with coronary artery disease in an August 2011 VA cardiology procedure.  The examiner noted that the Veteran had been smoking cigarettes since the age of 13, including at least a pack per day during service, and that smoking increases the risk of heart disease.  The examiner also noted that the Veteran's father died of heart disease before age 55, suggesting family history of heart disease that puts the Veteran at greater risk for heart disease.  In conclusion, the examiner opined that the Veteran's numerous risk factors, including ongoing cigarette use, alcohol abuse, family history of cardiac disease, and questionable compliance with medication regimens were all likely the causative factors for the Veteran's coronary artery disease.  The February 2016 VA medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

The Board has considered the Veteran's lay testimony, including his testimony at the May 2014 hearing about his use of medication, trips to emergency rooms, and what his doctor reported about the Veteran's coronary artery disease.  In statements dated January 2008 and August 2008, the Veteran stated that his coronary artery disease could have been caused by inhaling black "oil well smoke" and the stresses of war.  The Veteran is competent to testify about exposure to "oil well smoke," stress, what medicines he is taking, and what his doctors said because such facts are within the personal observations and knowledge of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Unfortunately, there can be no service connection without a medical nexus opinion in this case because coronary artery disease is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr, 21 Vet. App. at 307.  Accordingly, because the evidence preponderates against the claim of service connection for coronary artery disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

In reaching this determination, the Board does not wish in any way to diminish the Veteran's military service, honesty, or integrity.  Although the Board is sympathetic to the Veteran's condition, because the preponderance of the evidence is against service connection, the Board it is without authority to grant the claim on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

The Board must also note that, to whatever extent the Veteran's current respiratory disorders may be the result of his long-term use of tobacco products, the law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during the Veteran's active service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.


ORDER

Entitlement to service connection for coronary artery disease is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


